DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a phase sensitivity calibration method based on a phase generated carrier (PGC) technology, comprising: first adding an additional calibration signal with a phase of known magnitude through a phase modulator, demodulating the signal through PGC algorithm, and obtaining a demodulated output value corresponding to a unit phase in the algorithm, comprises the steps of: obtaining a corresponding carrier modulation signal amplitude based on a carrier modulation depth C of the PGC demodulation sensing system required by the PGC technology, and obtaining, based on the response relationship obtained, a signal amplitude U required for the calibration signal to apply a rated phase φ; applying the calibration signal to the phase modulator of the PGC demodulation sensing system, and demodulating a amplitude V of a corresponding signal through the PGC technology; and comparing the phase φ generated by the calibration signal with the signal amplitude V output by the algorithm, and obtaining a demodulated output value corresponding to a unit phase in the algorithm, that is, a phase sensitivity V /φ of a demodulator in combination with the rest of the limitations of the above claims.
Claims 2-7 are allowable at least based upon their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877